Title: To James Madison from Thomas Toole, 2 September 1814
From: Toole, Thomas
To: Madison, James


        
          Sir,
          No 6 Courtland St New York 2 Septr. 1814
        
        Feeling sensibly for the premature and unexpected destruction of the Capitol, as well as your personal Loss, and distress of mind, Occasioned by the Enemy I therefore beg your Excellency will permit me as an humble Irishman to address You for the purpose of Suggesting a matter of great Inportance for the defence of this City as well as for the use of the army in general, Viz, To raise two or three Thousand able Bodied free men of Colour Simply armed With a pike and case of pistols for close action, with such men the front of Strong advancing columns, as Well as artillery, and Cavalry, may be attacked with great Success, and ultimately Inspire the Malitia with great confidence to Stand their Ground.
        Had one Thousand or fifteen hundred Stout pikemen been attached to the Baltimore Volunteers at Bledensburg, The rapid progress of the Enemy would have been Stopped, and the Capitol Saved, In Ireland in 1798, The Pesantry with pikes alone, with incompetent commanders in many places, as the officers appointed were either shot, hung, or confined in Prison, by order of the British Government, In many, many, Engagements, The pikemen charged and destroyed the flower of the British Troops, cut up their Cavalry, and took their Artillery, This is a matter of fact, and a Strong criterion to convince your Excellency, that Such acts of Valour can be performed by pikemen in this Country. For the authenticity of this, I beg leave to refer You to Coln, Alexander Denniston, 27 U. S. Intfy, in or near this city, who had the honor to command a large Body of Pikemen in Ireland in the Year 1798. There are many others in this city to Whom I can refer if necessary, Should this Idea meet Your Excellencys Approbation, I would recommend Six pieces of flying Artillery attached to the pike Regimt, to cover their advance, at a criticle moment, to the Enemy’s lines, or Overpowering Columns, to Measure a nine foot pole & pike, after deliberately dischargeing their pistols, with the British Bayonet, If the Secretary at war will honor me with a Captns. Commission in the Pike Regimt. I will enter the field with great Confidence, to fight for my adopted Country against an Enemy whose Government and acts, I so much detest, I beg to be honored with an Answr. of the result of Your Excellency’s Consideration. I am, Respectfully Your Excellencys Obdt. Servt.
        
          Thos. Toole
        
      